NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs et al. (US 2014/0073899 Al, cited by the applicants, “Cohrs”) in view of Page et al. (US 2005/0090725 Al, cited by the applicants, “Page”).
Regarding Claim 1, Cohrs teaches a photoacoustic detecting device (fig.2 or 5) configured to be applied, via a contact face (Fig.2 or 5; element 66), against a medium (Fig.5; element 102) to be analysed, the device comprising: 
- a hollow cavity (Fig.2; element 62) that opens onto a contact aperture (Fig.2; element 70), the contact aperture being formed in the contact face (Fig.2; element 66); 
- a pulsed or amplitude-modulated light source (Fig.5; element 18) configured to emit, when it is activated, an incident light beam, in an emission spectral band, through the cavity, to the contact aperture ([0039]-[0040]; Fig.5); 
- an acoustic transducer (Fig.5; element 20) connected to the cavity (shown in fig.5), and configured to detect an acoustic wave extending through the cavity (shown in fig.5); 
so that, under the effect of an illumination of the medium by the incident light beam, the acoustic transducer detects an acoustic wave produced by heating of the medium with the incident light beam [0035].
Cohrs does not explicitly teach that 
- the cavity comprises a membrane extending through the cavity, facing the contact face; 
- the membrane is bounded by a lower face and an upper face, the membrane comprising through-apertures produced between the lower face and the upper face; 
- the membrane lies inside the cavity, at a nonzero distance from the contact face. 
Instead, Cohrs teaches a sponge 60 provides a matrix for the acoustic coupling agent 58 [0053]. The sponge 60 is configured to allow the transmission of both acoustic energy and light therethrough. Specifically, the sponge 60 is configured such that the sponge 60 facilitates and/or does not interfere with the transmission of light through the acoustic coupling agent 58 to the patient; and the sponge 60 is configured such that the sponge 60 facilitates and/or does not interfere with transmission of the acoustic response through the acoustic coupling agent 58 to acoustic detector 20 [0054]. This sponge may act as a membrane.
However, Page teaches a photoacoustic measurement system are configured with a special view towards efficient coupling of optical and acoustic energy between respective transducers and a tissue test site [Abstract]. The system comprising a coupling element 126 which is disk shaped and fits precisely at its periphery 127 within a partial cavity formed by the ridge 123 and the undersurface 122. The coupling disk can be formed with a cutout regions which correspond to the shapes of individual detector elements, microphones, in the detector array. Into those cutouts, a very thin and lightweight mesh 128 can be inserted [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mesh in the system of Cohrs and use the mesh as the membrane since both arts related to similar field and the mesh comprising through-apertures produced between the lower face and the upper face which would provide good acoustic transmission and light transmission there through.

Regarding Claim 4, the device according to Claim 1 is taught by Cohrs in view of Page.
Cohrs in view of Page disclose the claimed invention except for the thickness of the membrane is comprised between 100 µm and 1 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a thickness of the very thin and lightweight mesh disclosed by Page, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). 

Regarding Claim 12, the device according to claim 1 is taught by Cohrs in view of Page.
Cohrs in view of Page further teach the membrane is placed removably in the cavity (Page discloses in [0077] that the mesh is inserted. Thus, the membrane/mesh is placed removably in the cavity).  

Regarding Claim 13, the device according to claim 1 is taught by Cohrs in view of Page.
Cohrs further teaches wherein the light source is a laser source [0038].  

Allowable Subject Matter
Claims 2-3, 5-11, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 2-3, the claims are allowable because of the limitation(s) of each of the respective claims.
With regard to Claim 5-10, the claims are allowable because of the limitation(s) of the limitation, “wherein: - the membrane is configured such that, when the light source is activated, the incident light beam passes through the membrane before reaching the contact aperture; - the membrane comprises an intersection section, corresponding to a portion of the membrane passed through by the light beam; - at least in the intersection section, the membrane is made of a transparent material, having a transmittance, in the emission spectral band, higher than 0.4.”
With regard to Claims 11 and 14, the claims are allowable because of the limitation(s) of each of the respective claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Patil (US 2021/0139321 A1) teaches a laser micro-machining process called laser-assisted material phase-change and expulsion (LAMPE) micromachining manufacturing MEMS requires fabricating high aspect ratio (typically 10:1 or higher) microstructures with small lateral feature size (typically 10 μm and less). However, laser micromachining produces structures with low aspect ratio and large feature sizes. Therefore, the application of laser micromachining has been limited to drilling low-aspect ratio holes with diameter in the order of 40 to 50 micrometer or patterning surfaces [0007].
Iwamoto et al. (US 2018/0160519 A1) teaches an extreme ultraviolet light generation device may include a chamber in which a target is irradiated with laser light and extreme ultraviolet light is generated, and a target supply unit configured to eject a target into the chamber [Abstract], wherein a diameter of the ejection port for the target, formed on the ejection face, is 2 micrometers or larger but 3 micrometers or smaller, and a diameter of the ejection face is 10 micrometers or larger but 20 micrometers or smaller (Claim 6).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855